EVERETT, Chief Judge
(concurring):
To perform their statutory task of determining sentence appropriateness, the members of a Court of Military Review must know something about the range of sentences typically adjudged for certain offenses. To some extent, they will develop this knowledge by reviewing hundreds of court-martial records; and we must largely rely on these judges to decide how much they need to supplement their experience by receiving additional information about sentences imposed in cases other than those immediately before them for review. Only when another ease — for example, that of an accomplice — is “closely related” to that being reviewed, have we ruled that the sentence adjudged in the earlier case must be considered in determining an “appropriate” sentence. Cf. United States v. Snelling, 14 M.J. 267, 268 (C.M.A.1982), quoting United States v. Olinger, 12 M.J. 458, 460 (C.M.A.1982).
The majority opinion — although it does not require the Courts of Military Review to consider average-sentence information— permits such consideration. Certainly, the court below would have committed no error if it had accepted the information offered by the accused in this case. Indeed, in the present case, had trial defense counsel “forward[ed such material] for attachment to the record of proceedings” so that it could “be considered in behalf of the accused on review,” see Article 38(c), Uniform Code of Military Justice, 10 U.S.C. § 838(c), the information in question already would have been before the Court of Military Review for its consideration. Hopefully, as the Armed Services begin to use automated systems for compiling and retrieving sentence data, the Courts of Military Review will not hesitate to consider information about typical or average sentences, for to do so should help reduce unwarranted disparity in court-martial sentencing.